Filed 3/17/15 P. v. Thiessen CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



THE PEOPLE,                                                                                  C076622

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM036805)

         v.

LAWRENCE PAUL THIESSEN,

                   Defendant and Appellant.




         Defendant Lawrence Paul Thiessen appeals the judgment imposed following his
plea of no contest to committing battery with injury on a peace officer. He contends the
trial court erred in ordering him to pay probation investigation and report costs, as there
was insufficient evidence he had the ability to pay those costs and the trial court did not
comply with the statutorily mandated procedures of Penal Code section 1203.1b.1 We
affirm the judgment.



1        Undesignated statutory references are to the Penal Code.

                                                             1
                                     BACKGROUND2
       In December 2013, defendant pleaded no contest to committing battery with injury
on a peace officer. (§ 243, subd. (c)(1).) As part of defendant’s probation report,
defendant completed a “Statement of Assets” form in which he indicated he received
$1,500 per month in retirement, had $4,000 in savings, owned three cars with a total
value of $4,000, and owned a home. In his personal history, defendant indicated he had
total debts of $1,500, a mortgage payment of $227, $600 in credit card debt, and average
monthly living expenses of $300. Based on his investigation, the probation officer
concluded defendant would have the ability to pay fines, fees, and restitution as ordered
by the trial court. The probation officer recommended the trial court order defendant pay
$736 for the presentence investigative report pursuant to section 1203.1b.
       At the sentencing hearing, the trial court indicated it had read and considered the
probation report and intended to follow the report’s recommendations. The trial court
then asked for comment from counsel. Defense counsel argued for probation, but did not
mention the recommendation for an order to pay $736 in probation-related costs. The
trial court granted defendant probation, and ordered him to serve 270 days in county jail.
The trial court ordered defendant to pay various fines and fees and ordered him to pay
$736 for the presentence investigation report pursuant to section 1203.1b. Defendant did
not argue he did not have the ability to pay these costs, or otherwise object to the order.
                                       DISCUSSION
       Defendant’s sole contention on appeal is that the trial court erred ordering him to
pay probation-related costs, as the statutorily mandated procedures of section 1203.1b
were not complied with and there was insufficient evidence he had the ability to pay
those costs.



2      Because of the nature of the claim on appeal, a detailed recitation of the
substantive facts underlying defendant’s convictions is unnecessary.

                                              2
       While this appeal was pending, our Supreme Court issued its decisions in People
v. Trujillo (2015) 60 Cal.4th 850, 860-861 and People v. Aguilar (2015) 60 Cal.4th 865,
867-868, holding that a defendant’s failure to challenge the imposition of probation-
related costs based on failing to follow the statutorily mandated procedures of section
1203.1b or a claim of insufficient evidence of defendant’s ability to pay forfeits such a
claim on appeal. Because those decisions resolve defendant’s appellate challenge
adversely to him and are binding on this court (Auto Equity Sales, Inc. v. Superior Court
(1962) 57 Cal.2d 450, 455), we affirm.
                                      DISPOSITION
       The judgment is affirmed.



                                                        NICHOLSON             , J.



We concur:



      BLEASE                , Acting P. J.



      BUTZ                  , J.




                                             3